 



Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of May 27, 2005, by and among DEAN FOODS COMPANY, a Delaware corporation (the
“Borrower”), those certain subsidiaries of the Borrower party to the Credit
Agreement referred to below (the “Guarantors”), the lenders party to the Credit
Agreement defined below (the “Lenders”) pursuant to the authorization (in the
form attached hereto as Annex I, the “Authorization”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A., as Syndication Agent for the Lenders (the
“Syndication Agent”) and BANK OF AMERICA, N.A., HARRIS TRUST AND SAVINGS BANK
and SUNTRUST BANK, each as a documentation agent (collectively, the
“Documentation Agents”). Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement referred to below are used herein as defined
therein.

RECITALS

     WHEREAS, the Borrower, the Guarantors, the Administrative Agent, the
Syndication Agent, the Documentation Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 13, 2004 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have extended certain credit
facilities to the Borrower;

     WHEREAS, the Borrower has requested that the Lenders consent to certain
modifications to the Credit Agreement; and

     WHEREAS, the Lenders party hereto have agreed to amend the Credit Agreement
on the terms and subject to the conditions set forth in this Amendment.

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     Section 1. Amendments to Credit Agreement. Subject to the satisfaction of
the conditions precedent set forth in Section 4 hereof, the parties hereby agree
that the Credit Agreement shall be amended as follows:

     (A) Amendment to Existing Defined Terms. Section 1.1 (“Defined Terms”) of
the Credit Agreement shall be amended by deleting the defined term “Applicable
Percentage” in its entirety and replacing it with the following:

     “Applicable Percentage” shall mean, for any day, the rate per annum set
forth below opposite the applicable level (the “Level”) then in effect,
determined on the basis of the Borrower’s debt rating for senior secured
long-term debt (the “Debt Rating”) as determined by S&P and Moody’s, it being
understood that the Applicable Percentage for (a) Revolving-1 Loans and Tranche
A-1 Term Loans which are Alternate Base Rate Loans shall be the percentage set
forth under the column “Alternate Base Rate Margin for Revolving-1 Loans and
Tranche A-1 Term Loans”, (b) Revolving-1 Loans and Tranche A-1 Term Loans which
are LIBOR Rate Loans shall be the percentage set forth under the column “LIBOR
Rate

 



--------------------------------------------------------------------------------



 



Margin for Revolving-1 Loans, Tranche A-1 Term Loans and Letter of Credit Fee”,
(c) the Letter of Credit Fee shall be the percentage set forth under the column
“LIBOR Rate Margin for Revolving-1 Loans, Tranche A-1 Term Loans and Letter of
Credit Fee” and (d) the Commitment Fee shall be the percentage set forth under
the column “Commitment Fee”:

                                              LIBOR Rate     Alternate          
            Margin for     Base Rate                       Revolving-1 Loans,  
  Margin for                       Tranche     Revolving-1 Loans                
Debt Rating     A-1 Term Loans and     and Tranche           Level    
(S&P/Moody’s)     Letter of Credit Fee     A-1 Term Loans     Commitment Fee    
I     BBB or higher/Baa2
or higher     0.500%     0.000%     0.125%     II     BBB-/Baa3     0.625%    
0.000%     0.150%     III     BB+/Ba1     0.750%     0.000%     0.175%     IV  
  BB/Ba2     1.125%     0.000%     0.250%     V     BB- or lower/Ba3
or lower     1.500%     0.250%     0.300%    

provided, that if (i) only one of S&P or Moody’s shall have in effect a Debt
Rating, then such Debt Rating shall be utilized to determine the Level; and
(ii) neither S&P nor Moody’s shall have in effect a Debt Rating, then such Debt
Rating shall be deemed to be Level V. In the event that the corresponding Debt
Ratings publicly announced by S&P and Moody’s listed above differ, the
Applicable Percentage shall be that Level which corresponds to the Debt Rating
which is one rating immediately below the higher of the two announced Debt
Ratings. Any change in the Applicable Percentage shall be effective as of the
Business Day on which the increase or decrease, as applicable, in the applicable
Debt Rating is announced or is made publicly available. If the rating system of
S&P and Moody’s shall change, or if both of such rating agencies shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Percentage
shall be determined by reference to the Debt Rating most recently in effect
prior to such change or cessation.

The initial Applicable Percentage on the First Amendment Effective Date shall be
determined based upon the Debt Rating in effect on the First Amendment Effective
Date. Thereafter, each change in the Applicable Percentage shall be effective as
of the Business Day on which the change in the applicable Debt Rating is
announced or is made publicly available.

With respect to each LIBOR Rate Loan denominated in an Alternative Currency, the
Applicable Percentage shall be increased by an amount equal to the applicable
Mandatory Cost, as determined pursuant to the relevant formula set forth on
Schedule 1.1(d).

2



--------------------------------------------------------------------------------



 



     (B) Amendment to Add New Defined Terms. Section 1.1 (“Defined Terms”) of
the Credit Agreement shall be amended effective as of the date hereof by adding
the following defined terms in appropriate alphabetical order:

     “First Amendment” shall mean the First Amendment to this Agreement dated as
of May 27, 2005.

     “First Amendment Effective Date” shall mean the date upon which all of the
conditions precedent set forth in the First Amendment shall have been satisfied.

     Section 2. Commitment Reductions. Notwithstanding anything to the contrary
contained herein and in the Credit Agreement, the Lenders agree that in
connection with the replacement of any Lender pursuant to Section 2.23 of the
Credit Agreement (whether in connection with the First Amendment or any other
amendment or other modification to any Credit Document) the Borrower may elect
to terminate all or any portion of the outstanding Commitment of, and/or repay
all or any portion of the outstanding Loans of, any Replaced Lender in lieu of
(or in combination with) an assignment to a Replacement Lender or Replacement
Lenders; provided that (a) such Replaced Lender shall have received payment in
full of all amounts required to be paid to such Replaced Lender pursuant to
Section 2.23 of the Credit Agreement and (b) the portion (if any) of such
Replaced Lender’s Commitments that are not terminated and/or Loans that are not
repaid by the Borrower shall be assigned to a Replacement Lender or Replacement
Lenders pursuant to Section 2.23 of the Credit Agreement. Furthermore, the
Administrative Agent shall make such reallocations of outstanding Extensions of
Credit as it deems necessary to reflect changes to the Register resulting from
any such termination, repayment or replacement; provided that the amount of any
Lender’s Commitment shall not be increased without the written consent of such
Lender.

     Section 3. Representations and Warranties. Each of the Credit Parties
represents and warrants as follows:

     (A) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.

     (B) This Amendment and each other document executed in connection herewith
has been duly executed and delivered by such Person and constitutes such
Person’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to: (1) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and (2) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

     (C) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment, other than filings required to comply with
applicable securities laws.

3



--------------------------------------------------------------------------------



 



     (D) After giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement are, subject to the limitations set
forth therein, true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

     (E) No Default or Event of Default has occurred and is continuing as of the
date hereof.

     Section 4. Conditions Precedent. This Amendment shall become effective on
the date hereof upon satisfaction (or waiver) of each of the following
conditions precedent:

     (A) This Amendment. The Administrative Agent shall have received (1) a duly
executed counterpart of this Amendment from the Administrative Agent and each
Credit Party and (2) the necessary Authorizations from the Lenders.

     (B) Costs, Expenses and Fees. The Borrower shall have paid (1) any and all
out-of-pocket costs (to the extent invoiced on or prior to the date hereof)
incurred by the Agents or the Arrangers (including the reasonable fees and
expenses of each Agent’s legal counsel and other advisors and professionals
engaged by the Agents or the Arrangers in connection with this Amendment),
(2) all fees and other amounts payable to either Agent in connection with the
arrangement, negotiation, execution and delivery of this Amendment and (3) all
amendment fees payable to each of the Lenders that consents to the Amendment by
12:00 P.M. (Eastern time) on May 23, 2005.

     (C) Other Documents. The Administrative Agent shall have received any other
documents, certificates or instruments reasonably requested thereby in
connection with the execution of this Amendment.

Section 5. Acknowledgement of Guarantors and Reaffirmation of Security
Documents.

     (A) By their execution hereof, each of the Guarantors listed on the
signature pages to this Amendment hereby expressly (1) consents to the
modifications and amendments set forth in this Amendment, (2) reaffirms all of
its respective covenants, representations, warranties and other obligations set
forth in the Credit Agreement and the other Credit Documents to which it is a
party, (3) acknowledges that it has received a copy of the Credit Agreement (as
amended) and agrees to be bound to the terms and conditions set forth therein
and (4) acknowledges, represents and agrees that its respective covenants,
representations, warranties and other obligations set forth in the Credit
Agreement and the other Credit Documents to which it is a party remain in full
force and effect.

     (B) Each Credit Party hereby confirms that each of the Security Documents
to which it is a party shall continue to be in full force and effect and is
hereby ratified and reaffirmed in all respects as if fully restated as of the
date hereof by this Amendment. In furtherance of the reaffirmations set forth in
this Section 5(B) each Credit Party hereby grants and assigns a security
interest in all Collateral (including, without limitation, any real property or
other Collateral) identified in any Security Document as collateral security for
the Credit Party Obligations.

     Section 6. Miscellaneous.

4



--------------------------------------------------------------------------------



 



     (A) Limited Amendment. Except as expressly provided herein, the Credit
Agreement shall remain unmodified and in full force and effect. This Amendment
shall not be deemed (1) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Credit Document or (2) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Credit Documents or any
of the instruments or agreements referred to therein, as the same may be amended
or modified from time to time. References in the Credit Agreement (including
references to such Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Credit Document to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby.

     (B) Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.

     (C) Further Assurances. Upon the request of the Administrative Agent and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request to
effectuate the provisions and purposes of this Amendment.

     (D) Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

     (E) Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York..

[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

          BORROWER:   DEAN FOODS COMPANY, a Delaware corporation
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Senior Vice President – Finance
 
        GUARANTORS:   31 LOGISTICS, INC., a Delaware corporation     ALTA-DENA
CERTIFIED DAIRY, INC., a Delaware corporation     BARBER ICE CREAM, LLC, a
Delaware limited liability company     BARBER MILK, INC., a Delaware corporation
(formerly known as Barber Dairies, Inc., by change of name only)     BERKELEY
FARMS, INC., a California corporation     BROUGHTON FOODS, LLC, a Delaware
limited liability company     COUNTRY DELITE FARMS, LLC, a Delaware limited
liability
company     COUNTRY FRESH, LLC, a Michigan limited liability company    
CREAMLAND DAIRIES, INC., a New Mexico corporation     DAIRY FRESH, LLC, a
Delaware limited liability company     DEAN DAIRY HOLDINGS, LLC, a Delaware
limited liability
company     DEAN DAIRY PRODUCTS COMPANY, a Pennsylvania corporation     DEAN
FOODS BUSINESS SERVICES COMPANY, a Delaware corporation     DEAN FOODS COMPANY
OF CALIFORNIA, INC., a Delaware corporation     DEAN FOODS COMPANY OF INDIANA,
INC., a Delaware corporation
 
            Each of the above:
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent

 



--------------------------------------------------------------------------------



 



              DEAN FOODS NORTH CENTRAL, INC., a Delaware corporation     DEAN
HOLDING COMPANY, a Delaware corporation (formerly known as Blackhawk Acquisition
Corp., successor by merger to Dean Foods Company, a Delaware corporation)    
DEAN ILLINOIS DAIRIES, LLC, a Delaware limited liability
company     DEAN INTERNATIONAL HOLDING COMPANY, a Delaware corporation     DEAN
MANAGEMENT CORPORATION, a Delaware corporation (formerly known as Suiza
Management Corporation, by change of name only)     DEAN MIDWEST II, LLC, a
Delaware limited liability company     DEAN MIDWEST, LLC, a Delaware limited
liability company     DEAN MILK COMPANY, INC., a Kentucky corporation     DEAN
NORTHEAST II, LLC, a Delaware limited liability company     DEAN NORTHEAST, LLC,
a Delaware limited liability company (formerly known as Suiza GTL, LLC, by
change of name only)     DEAN PICKLE AND SPECIALTY PRODUCTS COMPANY, a Wisconsin
corporation     DEAN PUERTO RICO HOLDINGS, LLC, a Delaware limited liability
company (formerly known as Suiza Dairy Corporation by change of name only)    
DEAN SOCAL, LLC, a Delaware limited liability company (formerly known as Suiza
SoCal, LLC by change of name only)     DEAN SOUTHEAST II, LLC, a Delaware
limited liability company     DEAN SOUTHEAST, LLC, a Delaware limited liability
company (formerly known as Suiza Southeast, LLC, by change of name only)    
DEAN SOUTHWEST II, LLC, a Delaware limited liability company     DEAN SOUTHWEST,
LLC, a Delaware limited liability company (formerly known as Suiza Southwest,
LLC, by change of name only)     DEAN SPECIALTY FOODS GROUP, LLC, a Delaware
limited liability company
 
            Each of the above:
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent

 



--------------------------------------------------------------------------------



 



              DEAN TRANSPORTATION, INC., an Ohio corporation     DIPS GP II,
INC., a Delaware corporation     DIPS GP, INC., a Delaware corporation     DIPS
LIMITED PARTNER II, a Delaware statutory trust (formerly known as DTMC, Inc.)  
  DIPS LIMITED PARTNER, a Delaware entity (formerly known as Dips LP, Inc.)    
ELGIN BLENDERS, INCORPORATED, an Illinois corporation     FAIRMONT DAIRY, LLC, a
Delaware limited liability company     GANDY’S DAIRIES, INC., a Texas
corporation     GOLDEN VALLEY DAIRY, LLC, a Delaware limited liability
company     HORIZON ORGANIC DAIRY, IDAHO FARM, INC., a Colorado corporation    
HORIZON ORGANIC DAIRY, MARYLAND FARM, INC., a Colorado corporation     HORIZON
ORGANIC HOLDING CORPORATION, a Delaware corporation     HORIZON ORGANIC
INTERNATIONAL, INC., a Delaware corporation     INTERNATIONAL DAIRY HOLDINGS,
LLC, a Delaware limited
liability company     KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, a Delaware
limited liability company (formerly known as M-Foods Dairy, LLC)     KOHLER MIX
SPECIALTIES, LLC, a Delaware limited liability
company (formerly known as M-Foods Dairy TXCT)     LAND-O- SUN DAIRIES, LLC, a
Delaware limited liability
company     LIBERTY DAIRY COMPANY, a Michigan corporation     LOUIS TRAUTH
DAIRY, LLC, a Delaware limited liability company     MARATHON DAIRY INVESTMENT
CORP., a Minnesota corporation     MAYFIELD DAIRY FARMS, INC., a Delaware
corporation     MCARTHUR DAIRY, INC., a Florida corporation     MEADOW BROOK
DAIRY COMPANY, a Pennsylvania corporation
 
            Each of the above:
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent

 



--------------------------------------------------------------------------------



 



              MELODY FARMS, L.L.C., a Delaware limited liability company    
MIDWEST ICE CREAM COMPANY, a Delaware corporation (formerly known as Dean Foods
Ice Cream Company, by change of name only)     MODEL DAIRY, LLC, a Delaware
limited liability company     MORNINGSTAR FOODS, LLC, a Delaware limited
liability company     MORNINGSTAR SERVICES INC., a Delaware corporation     NEW
ENGLAND DAIRIES, LLC, a Delaware limited liability
company     PET O’FALLON, LLC, a Delaware limited liability company     PURITY
DAIRIES, INCORPORATED, a Delaware corporation     RED OAK MILK, LLC, a Delaware
limited liability company     REITER DAIRY OF AKRON, INC., an Ohio corporation
(formerly known as Reiter Akron, Inc.)     REITER DAIRY OF SPRINGFIELD, LLC, a
Delaware limited
liability company (formerly known as Reiter Springfield, LLC)     ROBINSON
DAIRY, LLC, a Delaware limited liability company     SCHENKEL’S ALL-STAR DAIRY,
LLC, a Delaware limited liability
company     SCHENKEL’S ALL-STAR DELIVERY, LLC, a Delaware limited liability
company     SFG MANAGEMENT LIMITED LIABILITY COMPANY, a Delaware limited
liability company     SHENANDOAH’S PRIDE, LLC, a Delaware limited liability
company     SOUTHERN FOODS HOLDINGS, a Delaware statutory trust (formerly known
as Southern Foods Holding Company, LLC)     SUIZA DAIRY GROUP HOLDINGS, INC., a
Delaware corporation (formerly known as Preferred Holdings, Inc.)     SUIZA
DAIRY GROUP, INC., a Delaware corporation (formerly known as Suiza Dairy Group,
L.P.)
 
            Each of the above:
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent

 



--------------------------------------------------------------------------------



 



              SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, a
Delaware limited liability company     SWISS II, LLC, a Delaware limited
liability company     SWISS PREMIUM DAIRY, INC., a Delaware corporation
(formerly known as Wengert’s Dairy, Inc.)     T.G. LEE FOODS, INC., a Florida
corporation     TERRACE DAIRY, LLC, a Delaware limited liability company    
TUSCAN/ LEHIGH DAIRIES, INC, a Delaware corporation (formerly known as
Tuscan/Lehigh Dairies, L.P.)     VERIFINE DAIRY PRODUCTS CORPORATION OF
SHEBOYGAN, INC., a Wisconsin corporation     WHITEWAVE FOODS COMPANY, a Delaware
corporation (formerly known as White Wave Foods Company, formerly known as Dean
National Brand Group, Inc., formerly known as Morningstar Foods Inc.)     WHITE
WAVE, INC., a Colorado corporation
 
            Each of the above:
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent

 



--------------------------------------------------------------------------------



 



              DEAN SPECIALTY INTELLECTUAL PROPERTY SERVICES, L.P., a Delaware
limited partnership
 
       

  By:   DIPS GP II, INC., its general partner
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent
 
            DEAN INTELLECTUAL PROPERTY SERVICES II, L.P., a Delaware limited
partnership
 
       

  By:   DIPS GP II, INC., its general partner
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent
 
            DEAN INTELLECTUAL PROPERTY SERVICES, L.P., a Delaware limited
partnership
 
       

  By:   DIPS GP, INC., its general partner
 
       

  By:    

       

  Name:   Cory Olson

  Title:   Authorized Agent
 
            SOUTHERN FOODS GROUP, L.P.,
a Delaware limited partnership
 
       

  By:   SFG MANAGEMENT LIMITED LIABILITY COMPANY,
a Delaware limited liability company
 
       
 
  By:    

       
 
  Name:   Cory Olson
 
  Title:   Authorized Agent

 



--------------------------------------------------------------------------------



 



          AGENTS AND LENDERS:   WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent and individually in its capacity as a Lender,
on behalf of itself and the other Lenders (other than the Syndication Agent)
pursuant to the Authorization
 
       

  By:    

       

  Name:    

  Title:    

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A. in its capacity as Syndication Agent and
individually in its capacity as a Lender
 
       

  By:    

       

  Name:    

  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX I

Form of Lender Authorization

LENDER AUTHORIZATION

_________ __, 2005

Wachovia Bank, National Association,
     as Administrative Agent
Mail Code: NC-0760
301 South College Street
Charlotte, NC 28288-0760
Attn: Syndication Agency Services

     
Re:
  First Amendment dated as of ___, 2005 (the “First Amendment”) to the Amended
and Restated Credit Agreement dated as of August 3, 2004 (as amended, restated,
supplemented or otherwise modified from time to time) by and among DEAN FOODS
COMPANY (the “Borrower”), the Guarantors party thereto, the Lenders party
thereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., as Syndication
Agent and BANK OF AMERICA, N.A., HARRIS TRUST AND SAVINGS BANK and SUNTRUST
BANK, each as a Documentation Agent.

     This letter acknowledges our receipt and review of the First Amendment in
the form posted on the Dean Foods Intralinks or SyndTrak workspace. By executing
this letter, we hereby authorize the Administrative Agent to execute and deliver
the First Amendment on our behalf.

     Each financial institution executing this Authorization agrees or reaffirms
that it shall be a party to the Credit Agreement and the other Credit Documents
to which Lenders are parties and shall have the rights and obligations of a
Lender under each such agreement.

         

   

  [Insert name of applicable financial institution]
 
       

  By:    

       

  Name:    

       

  Title:    

       

 